Approval of the minutes of the previous sitting
Madam President, I rise once again on Rule 28(2), which says that any Member may ask the President of Parliament a question and receive an answer within 30 days. I asked the President a question on 19 March. Today is 24 April. I have had no answer.
I raised it yesterday and I was promised the matter would be dealt with. It has still not been dealt with. I find it very difficult to understand that the President of this Parliament shows such contempt for Parliament's rules and for its own Members that he is prepared to completely ignore them. I think it is absolutely despicable the way the President is behaving.
Mr Titley, I will of course pass on your request.
(The Minutes of the previous sitting were approved)